____




AFFIRM; Opinion Filed January 15, 2013.




                                               In ‘[he
                                     Qtourt of tpptat
                            jfifti itrict of exa at 1EaIta

                                        No. 05-12-00555-CR

                             TOMMY RAY MITCHELL, Appellant



                                  THE STATE OF TEXAS, Appellee

                        On Appeal from the 363rd Judicial District Court
                                     I)allas County, Texas
                             Trial Court Cause No. F09-24496-W

                                  MEMORANDUM OPINION

                             Before .Justices Moseley, Francis, and Lang
                                       Opinion by Justice Lang

        Tommy Ray Mitchell appeals from the adjudication of his guilt for aggravated assault

with a deadly weapon. See TEx. PENAL CODE        ANN.    § 22.02(a)(2) (West 2011). The trial court
assessed punishment at three years’ imprisonment. On appeal, appellant’s attorney filed a brief

in which she concludes the appeal is wholly frivolous and without merit. The brief meets the

requirements of Antlers v. CaIi,fàrnla, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State. 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief to appellant.
        Appellant filed a pro se response raising several issues. A court of appeals is not required

to address the merits of claims raised in a pm se response. See Blecicoe t State. 178 S.W.3d 824.

827 (Tex. Crim. App. 2005) (expLaining appellate court’s duty in Anders cases). Rather, the

Court’s duty is to detennine whether there are any arguable issues, and, if so, to remand the case

to the trial court so that new counsel may be appointed to address those issues. Id.

       After reviewing counsel’s brief, appellant’s pro se response, and the record, we agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affinn the trial court’s judgment.




                                                     JUS ICE


Do Not Publish
Tix. R.     P.47
I 20555F.U05




                                               -2-
                                   Qourtof ppea1
                        jTttIj 1Ottrict of cxa at at1a

                                      JUDGMENT

ToMMY RAY M ITCHELL. Appellant                    Appeal from the 363rd Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-12-00555-CR       V                        F09-24496-W).
                                                  Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                      Moseley and Francis participating.


      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered .January 18, 2013.
                                                            /
                                                                .1•
                                                        7             /
                                                                      /   /i’_




                                                         DOUGLAS S. LANG
                                                         JUSTCE




                                            -3-